
	
		II
		111th CONGRESS
		1st Session
		S. 2749
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve access to nutritious meals for young children in child care.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Nutritious Meals for
			 Young Children Act of 2009.
		IIncreasing access
			 to nutritious meals
			101.Child and
			 adult care food program
				(a)National
			 average payment
					(1)Lunches and
			 suppersSection 17(c) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1766(c)) is amended—
						(A)in paragraph (1),
			 by striking the same as the national average payment rates for free
			 lunches, reduced price lunches, and paid lunches, respectively, under sections
			 4 and 11 of this Act as appropriate and inserting $2.88 for free
			 lunches and suppers, $2.48 for reduced price lunches and suppers, and 45 cents
			 for paid lunches and suppers;
						(B)in paragraph (2),
			 by striking the same as the national average payment rates for free
			 breakfasts, reduced price breakfasts, and paid breakfasts, respectively, under
			 section 4(b) of the Child Nutrition Act of 1966 and inserting
			 $1.66 for free breakfasts, $1.36 for reduced price breakfasts, and 46
			 cents for paid breakfasts; and
						(C)in paragraph
			 (3)—
							(i)by
			 striking 30 cents and inserting 84 cents;
							(ii)by
			 striking one-half the rate for free supplements and inserting
			 47 cents; and
							(iii)by striking
			 2.75 cents cents and inserting 16 cents.
							(b)A third meal
			 optionSection 17(f)(2)(B) of the Richard B. Russell School Lunch
			 Act (42 U.S.C. 1766(f)(2)(B)) is amended—
					(1)by striking
			 two meals and inserting 3 meals;
					(2)by striking
			 2 meals and inserting 3 meals; and
					(3)by striking
			 , for children that are maintained in a child care setting for eight or
			 more hours per day.
					(c)Reimbursement
			 of family or group day care home sponsoring organizationsSection
			 17(f)(3) of the Richard B. Russell School Lunch Act (42 U.S.C. 1766(f)(3)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in clause
			 (ii)—
							(i)in
			 subclause (I), by striking 50 percent each place it appears in
			 items (aa) and (bb) and inserting 40 percent; and
							(ii)in
			 subclause (III), by striking the factors in effect on July 1,
			 1996 and inserting $2.41 for lunches and suppers, $1.39 for
			 breakfasts, and 76 cents for supplements; and
							(B)in clause
			 (iii)(I)—
							(i)in
			 item (aa), by striking 95 cents for lunches and suppers, 27 cents for
			 breakfasts, and 13 cents for supplements and inserting $1.53 for
			 lunches and suppers, 64 cents for breakfasts, and 28 cents for
			 supplements; and
							(ii)in
			 item (bb), by striking July 1, 1997 and inserting July 1,
			 2010; and
							(2)by striking
			 subparagraph (B) and inserting the following:
						
							(B)Nutrition
				services and administrative funds
								(i)In
				generalEffective July 1, 2010 and in addition to the annual cost
				of living adjustment described in clause (iii), the Secretary shall raise the
				maximum allowable levels of the family or group day care home sponsoring
				organization monthly administrative reimbursement by $5 per home.
								(ii)Administration
				expensesIn addition to the reimbursement described in clause
				(i), family or group day care home sponsoring organizations shall receive
				reimbursement for the administrative expenses of the family or group day care
				home sponsoring organizations in amounts not exceeding the maximum allowable
				levels prescribed by the Secretary.
								(iii)AdjustmentThe
				maximum allowable levels described in this subparagraph shall be adjusted on
				July 1 of each year to reflect changes in the Consumer Price Index for all
				items for the most recent 12-month period for which such data are available
				with the exception of any year for which application of the Consumer Price
				Index would result in a decrease in reimbursement
				rates.
								.
					IIStreamlining and
			 simplification of program and paperwork requirements
			201.Streamlining
			 and simplification of program and paperwork requirementsSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766) is amended by adding at the end the
			 following:
				
					(u)Streamlining
				and simplification of program and paperwork requirementsThe Secretary shall improve the ability of
				the child and adult care food program to reach low-income families by
				streamlining program and paperwork requirements, including requirements for
				States, sponsoring organizations, child care providers, and
				parents.
					.
			
